Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 5-20 as filed in the response dated May 5, 2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding the previous grounds of rejection under 35 U.S.C. §101:
Applicant arguments on pages 9-10 and 14 are persuasive. Specifically, the method is considered to provide improved precision and accuracy requiring less system resources over prior art clinical description natural language processing systems using machine learning which cannot be performed in the human mind due to the flaggin of the file header of the clinical description in response to the natural language processing.

Regarding the previous grounds of rejection under 35 U.S.C. §103:
The closest prior art of record, Harpaz, discloses:
Harpaz discloses A method for automatically classifying clinical descriptions of patients (Abstract), the method comprising: 
receiving, with one or more processors, at least one clinical description from a data repository comprising a plurality of clinical description files,Abstract discusses receiving clinical narratives for text mining. Also see section 5.); 
determining, with one or more processors, a position of a target word within the text of the at least one clinical description file (Figure 2 and table 1 show and discuss that the text is segmented into sentences, tokenized into words/punctuation and parsed into grammatical structures in order to perform named entity recognition to identify terms or phrases of interest.); 
determining, with one or more processors, whether at least one of a plurality of predetermined negation words is located within an active region, wherein the active region comprises the target word and a predetermined number of words within the text occurring immediately before and immediately after the target word (Section 2 and table 1 discuss that negation detection using NegEx is used which identifies negation words within a defined number of tokens/words from the named entity/term (i.e. NegEx specifies that up to five words may precede or follow the named entity/term. Also see Chapman, section 2.1.); 
determining, with one or more processors, whether at least one of a plurality if predetermined Section 2 and table 1 discuss that relation/pattern detection is performed which determines whether two or more named entities recognized in the text form specific relationships. This may be done using an N-gram approach which would also analyze the active region for relations.); and 
Harpaz, section 3 discusses indexing documents relevant to adverse events using their subject headers.).
While Harpaz does disclose determining that the clinical description is to be disregarded (i.e. not indicative of an adverse event) if the active region contains certain words (Section 2 and table 1 discuss that a named entity should be ruled-out based on the negation detection.), identifying body part words (Harpaz, section 5) and indexing clinical descriptions as related to adverse events using headers (Harpaz, section 3 discusses indexing documents relevant to adverse events using their subject headers.), Harpaz does not disclose that clinical descriptions relating to the use of a ventricular assist device (VAD) on a corresponding patient should be analyzed for predetermined negation words and body part words in order to write a flag to a header of the at least one clinical description file in response to a determination that the active region does not contain at least one of the plurality of predetermined negation words or at least one of the plurality of predetermined body-part word words, wherein the flag indicates that the at least one clinical description file contains an adverse event.
While the NLP technology is required to perform the claims is known, the prior art does not disclose the specific arrangement required by the claims to improve detection of adverse events in clinical description file comprises text relating to the use of a ventricular assist device (VAD) on a corresponding patient.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686